Spring, J., concurred.
Decree of Surrogate’s Court reversed, with costs to the -appellant to abide the event payable out of the estate, and - the following-questions of fact' are hereby ordered to be tried by a jury, at a Trial Term of the Supreme Court to be held in and for the county of Cayuga commencing on the 9th day of October, 1905, viz.: First. Was the alleged testator competent to make a last will and testament at the time the will proposed for probate was alleged to have been executed? Second„ Was such will, if executed, the free and-voluntary act of the decedent ? Third. Was the will offered for probate signed and duly executed by the decedent ?